Citation Nr: 1241167	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-31 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected gastritis with occult blood, claimed as stomach disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board observes that VA treatment records through June 2012 have been associated with the record via Virtual VA; whereas the most recent supplemental statement of the case references review of electronic records through December 2011.  In any event, these records are not relevant to the claim, as they do not pertain to the Veteran's gastrointestinal symptomatology.  


FINDINGS OF FACT

The Veteran's service-connected gastritis with occult blood is manifested by 1 to 4 episodes of diarrhea daily, but not by more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for gastritis with occult blood have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7307, 7319 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  He has also been afforded VA medical examination on several occasions, most recently in June 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Although the Veteran was afforded the opportunity to testify before the Board, he declined to do so.

The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Hypertrophic gastritis, identified by gastroscope, is evaluated under 38 C.F.R. § 4.114, DC 7307.  A 10 percent rating is warranted for gastritis that is chronic, with small nodular lesions, and symptoms; a 30 percent rating is warranted for gastritis that is chronic, with multiple small eroded or ulcerated areas, and symptoms; and, a 60 percent rating is warranted for gastritis that is chronic, with severe hemorrhages, or large ulcerated or eroded areas.  A Note that follows indicates that atrophic gastritis is a complication of a number of diseases, including pernicious anemia and to rate the underlying condition.  38 C.F.R. § 4.114, DC 7307 (2012). 

In this case, the Veteran has been rated by analogy, under 38 C.F.R. § 4.114, DC 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Pursuant to DC 7319 a 10 percent evaluation is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Applicable Facts

In August 2009 the Veteran filed a claim of service connection for stomach conditions, which was granted by a February 2010 rating decision and assigned a noncompensable rating from the date of claim, August 10, 2009.  The Veteran appealed the initial rating assigned, and a December 2011 rating decision increased the rating to 10 percent from August 10, 2009.  As such, the issue on appeal is entitlement to an initial rating in excess of 10 percent from August 10, 2009 for service-connected gastritis with occult blood (claimed as stomach condition).  

The Veteran was afforded a VA examination in December 2009, wherein his claims folder and medical records were reviewed.  At that time he reported that his stomach condition began in 2000, that he experienced ongoing blood in his stool, and that he had a long-term history of Ibuprofen use.  His treatment included a proton pump inhibitor (PPI), and Pantoprazole.  There was no history of hospitalization, surgery, post-prandial symptoms, trauma, neoplasm, periods of incapacitation due to stomach or duodenal disease, episodes of abdominal colic, nausea, vomiting or abdominal distention.  There was no diarrhea, although the Veteran reported that he experienced loose stools in the mornings.  There was no gnawing or burning pain.  There were, however, episodes of hematemesis or melena, as the Veteran reported that he had found blood in his stool on hemocult testing.  On examination, there were no signs of significant weight loss, malnutrition, or anemia.  Abdominal and rectal examinations were normal.  Review of August 2006 colonoscopy was negative.  Stool guaiac was, however, positive for occult blood on examination.  Also, May 2008, and May 2002 laboratory reports were positive for occult blood.  The Veteran reported that he had retired in 2005, because he was eligible by age or duration of work, and that he took an earlier retirement due to his ankle condition.  The Veteran reported that the occult blood and stomach condition did not cause significant effects on his usual occupation, or daily activities.  A positive nexus opinion between the Veteran's occult blood and ankle condition requiring non-steroidal anti-inflammatory drugs (NSAIDS), known to cause gastrointestinal bleeding was provided.  

VA treatment records from 2009 indicate that the Veteran brought multiple colonoscopy and upper endoscopy reports from 2006 that showed antral gastritis; that he was on a PPI, Pantopazole; and, that he was not anemic.  In December 2009 there was a positive occult blood test, and notes reference known NSAID-induced gastritis.  VA treatment records from 2010 show that the Veteran reported that he did not experience nausea, vomiting, constipation or diarrhea, and on examination there were normoactive bowel sounds, no hepatosplenomegaly, no masses, and no hernias.  Assessment was of unspecified gastritis and gastroduodenitis, without mention of hemorrhage (no symptoms).  

An April 2010 letter from Robert N. Kornfield, M.D., P.C., of Gastroenterology and Gastrointestinal Endoscopy indicated that the Veteran had been found to have guaiac positive stool; however, a colonoscopy was unremarkable.  Gastroscopy showed chronic gastritis without H. Pylori, such that the gastritis without evidence of H. Pylori was secondary to the chronic NSAID use.  Dr. Kornfield believed that endoscopic findings qualified the Veteran for a disability rating between 10 and 30 percent.  

The Veteran was afforded a VA examination for stomach, duodenum, and peritoneal ulcers in June 2011, at which time his claims folder and medical records were reviewed.  The Veteran's reported medical history was the same as at his earlier 2009 VA examination, except there was a history of persistent diarrhea, occurring 1 to 4 times daily, rather than reported loose stools in the mornings.  Physical examination was as in 2009.  Laboratory report was negative for occult blood, and hemoglobin count 15.1, and hematocrit count was 42.9.  The Veteran did not have cancer.  In addition to the earlier employment history discussed in 2009, the Veteran indicated that he worked odd jobs.  

Analysis

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his gastritis with occult blood, which include his episodes of diarrhea and blood in his stools.  The Veteran has also denied nausea and vomiting.  In this case, the Veteran is competent and credible to report symptoms because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  In this case, the Veteran has reported symptomatology of diarrhea, occurring 1 to 4 times daily, and blood in his stools.  His reported symptomatology has not, however, included more or less constant abdominal distress, and his examinations and treatment records show that he did not experience abdominal colic, nausea, vomiting or abdominal distention during the pendency of this appeal.  As such, the overall evidence fails to show that the Veteran's symptoms of diarrhea are accompanied by more or less constant abdominal distress.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for the next higher rating of 30 percent for this service-connected disability.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has reported that he experiences such symptoms as diarrhea 1 to 4 times daily.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant has indicated that he retired in 2005, in part due to other disabilities, such as his ankle, and that he currently works "odd jobs."  38 C.F.R. § 4.16 (2012).  Indeed, he does not appear to contend that he is unable to maintain or sustain substantially gainful employment due to his service-connected gastritis.

In conclusion, the Board finds the preponderance of the evidence is against the award of a 30 percent rating for the Veteran's service-connected gastritis, with occult blood.  The benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An initial rating in excess of 10 percent for service-connected gastritis with occult blood, claimed as stomach condition is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


